DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the description of the taper ratio of each portion in line 1 is confusing. It is not understood what the term “each portion” means in the contact part, e.g. if it is between each marking, or if it refers to the first contact part and the second contact part. For examination purposes, the recitation will be treated as that the term “each portion” means each of the first contact part and the second contact part. 
Regarding claim 8 and 11, the claims use the terms “second length” and/or “third length”. However, claim 1 does not describe a “first length” for the dependent claims to follow a sequence of lengths in the apparatus. Therefore, due to the claims imply the presence of a first length, said languages create confusion.
Claim 12 recites the limitation "second straight line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the claims uses the term “second straight line” in line 1 which is confusing. It is not understood if the intension is to claim the “virtual second straight line” of claim 8. For examination purposes, the recitation will be treated as been the “virtual second straight line”.
Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  the claims use the symbol of degree in one of the values of the ranges. It is suggested to use the degree symbol for both values in said range or use the word “degrees” at the end of the values of the range.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 8, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2011145868 A2) in view of Zhang (CN 2815300 Y).
[AltContent: arrow][AltContent: textbox (Contact part)][AltContent: textbox (Apparatus for filling a root canal)][AltContent: arrow]
    PNG
    media_image1.png
    579
    486
    media_image1.png
    Greyscale


[AltContent: ][AltContent: arrow][AltContent: textbox (Filling material melting unit)][AltContent: ][AltContent: arrow][AltContent: textbox (Contact part)][AltContent: arrow][AltContent: ][AltContent: textbox (Transferring part)][AltContent: textbox (Connecting part)]
    PNG
    media_image2.png
    454
    515
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Filling material melting unit)][AltContent: arrow][AltContent: textbox (Connecting part)]
    PNG
    media_image3.png
    465
    514
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Second angle)][AltContent: textbox (Second transferring part including a third length)][AltContent: arc][AltContent: arrow][AltContent: textbox (Virtual third straight line)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: textbox (Connecting part)][AltContent: textbox (Virtual first straight line)][AltContent: textbox (First transferring part including a second length)][AltContent: ][AltContent: textbox (Virtual second straight line)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second contact part)][AltContent: textbox (First contact part)][AltContent: arrow][AltContent: ][AltContent: textbox (First angle)][AltContent: arrow][AltContent: connector][AltContent: textbox (Fig. 10 zoomed portion)]
    PNG
    media_image4.png
    392
    384
    media_image4.png
    Greyscale


Regarding claim 1, Kim et al. discloses an apparatus for filling a root canal (see Fig. 1 above), which is connected with a filling material melting unit (42a) driven by a power supply and transfers the heat generated from the filling material melting unit to a first filler or a second filler filling a root canal (see annotated Fig. 10 above, abstract and page 7, lines 19-22, page 10, lines 5-7), the root canal including a main root canal in which the pulp is removed and an accessory root canal branched from the main root canal, to allow the main root canal and the accessory root canal of the root canal to be filled with the first filler, the apparatus including: 
a connecting part connected with the filling material melting unit (see annotated Fig. 10 above); 
a contact part which is in contact with and presses the first filler or the second filler (see annotated Fig. 1 and 10 above), which has been injected into the main root canal, to make the main root canal or the accessory root canal be filled with the first filler; and 
a transferring part which mediates the connecting part and the contact part to transfer heat provided from the filling material melting unit to the contact part through the connecting part (see annotated Fig. 10 above), wherein the contact part includes: 
a first contact part formed to have a first taper ratio in a direction from an end side to the transferring part (see annotated Fig. 10 zoomed portion above); and 
a second contact part formed to have a second taper ratio that is equal to the first taper ratio from the first contact part to the transferring part (see annotated Fig. 10 zoomed portion above).
However, Kim et al. does not disclose that the heat of the filling material melting unit is generated by vibration.
Zhang teaches an apparatus for filling a root canal including filling material melting unit that generates heat by vibration. Because the heat effect created by the action of ultrasonic wave vibration softened the gutta-percha, provides a uniform vertical pressure to the softened gutta-percha, filling the dentine pores of the root canal wall, in this way plugging the root canal from bacterial and toxins (see abstract and page 2, lines 19-22 of the translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of the filling material melting unit of Kim, with the ultrasonic wave vibration system for heating the gutta-percha of Zhang, in order to provide an apparatus that heat and melt filler/gutta-percha into the main root canal using a low-cost heating means. 
Regarding claim 7, Kim/Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kim discloses an end of the contact part is formed in a plane (see annotated Fig. 10 above, where the end of the contact surface is a surface that lies in an imaginary plane).
Regarding claim 8, Kim/Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kim discloses that the transferring part includes: 
a first transferring part connected with the contact part and formed in a second length (see annotated Fig. 10 zoomed portion); and 
a second transferring part connected with the transferring part, having the other side connected with the connecting part, and formed in a third length, and a virtual first straight line extending an axis of the first transferring part and a virtual second straight line extending an axis of the second transferring part forming an angle between them (see annotated Fig. 10 zoomed portion).- 25 -
However, Kim/Zhang does not disclose that the first angle is in a range of 60 to 120 degrees.
On the other hand, it is observed that in Fig. 10 of Kim’s it is shown that the relative angle between the axis of the second transferring part and the axis of the first transferring part is more than 90 degrees and less than 180 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle between the second transferring part and the first transferring part between a range of 60 to 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Kim/Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 8, and where Kim discloses that the transferring part is formed to have a second taper ratio such that a diameter increases from the contact part to the second transferring part (see annotated Fig. 10 zoomed portion above).  
Regarding claim 12, Kim/Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 8, and where Kim discloses that the virtual second straight line and a virtual third straight line extending an axis of the connecting part form a second angle in a range of 900 to 1800 (see annotated Fig. 10 zoomed portion). 
Regarding claim 13, Kim/Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Kim’s apparatus is capable of using  the second filler formed in a shape corresponding to a shape of the main root canal is inserted into the main root canal, and in a state where the first filler fills a space other than a filling space of the second filler in the main root canal, the contact part softens at least a part of the second filler by heat of a first temperature transferred from the transferring part (see Fig. 10 and  page 7, paragraph 7 of the translation).  
Regarding claim 14, Kim/Zhang discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Kim’s apparatus is capable to use the first contact part to press a surface layer of the second filler that is being hardened in a state where the filling material melting unit is off to make the accessory root canal be filled with the first filler in the softened state (apparatus can be turned off, so that the first contact part is capable to press the surface layer of the second filler).
Claims 2, 3, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2011145868 A2) in view of Zhang (CN 2815300 Y) as applied to claim 1 above, and further in view of Heath et al. (WO 9633668 A1).
Regarding claim 2, 3 and 5, Kim/Zhan discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Kim/Zhan does not disclose that the second contact part is indicated with a marking part of a predetermined thickness so as to be adjacent to a boundary with the transferring part (for claim 2); and a second marking part formed at a predetermined interval from the first marking part toward the second contact part (for claim 3); and a second marking part formed at a predetermined interval from the first marking part toward the second contact part (for claim 5).
[AltContent: textbox (Marking part including the marking part and the second making part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second contact part)]
    PNG
    media_image5.png
    304
    208
    media_image5.png
    Greyscale

Heath et al teaches an endodontic instrument including a second contact part at the tip of the instrument (see Fig. 3), where the second contact part includes a marking part of a predetermined thickness, that is adjacent to a boundary with the transferring part (see annotated Fig. 3 above and page 8, lines 12-34), where the interval between each marking part is of 5mm (see page 8, lines 12-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of the second contact part of Kim/Zhan, with the marking part of the second contact part Heath, in order to provide a depth calibration along the length of the second contact part. 
Regarding claim 6. Kim/Zhan discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Kim/Zhan does not disclose that the contact part is formed in a circular shape of which a diameter of a cross-sectional area of a distal end is 0.40 mm to 1.40 mm.  
Heath et al. teaches that the file files in his kit comes in a range from 0.08 mm to 1.40 mm (where .4mm to 1.40 is within the teachings of Heath), in this way providing with a file in accordance with the requirements of the particular canal size (see page 6, lines 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the contact part of Kim/Zhan, with the range of diameter Heath, in order to provide a contact part having a diameter that is in accordance with the particular canal size. 
 Regarding claim 11, Kim/Zhan discloses the claimed invention substantially as claimed, as set forth above for claim 8.
However, Kim/Zhan does not disclose that the second length is formed in a range of 12 mm to 25 mm.  

    PNG
    media_image6.png
    499
    225
    media_image6.png
    Greyscale


Heath et al. teaches that the second length of the first transferring part has a length about 30 mm. Therefore, as best understood by the examiner, the 25 mm of length claimed is about 30 mm as taught by Heath (see Fig. 1 and 3 above, page 6, lines 14-18 and page 8, lines 18-34; therefore, if the instrument of Fig. 1 has a second length as mentioned above, the same length configuration can be present with a handheld of Fig. 3 if only the handle changes from one embodiment to another).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second length Kim/Zhan, with the second length of Heath, in order to been able to reach the bottom of the root canal of the tooth if needed as shown in Fig. 1.
  Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772